683 S.E.2d 380 (2009)
STATE of North Carolina
v.
James Lewis MORGAN.
No. 182A00-2.
Supreme Court of North Carolina.
August 27, 2009.
Kelley DeAngelus, Mark J. Kleinschmidt, for Morgan.
L. Michael Dodd, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 13th of April 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Clerk of the County Court, the following order was entered and is hereby certified to the Superior Court of that County:
Denied by order of the Court in conference, this the 27th of August 2009.